Citation Nr: 0400865	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-07 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.  

2.  Entitlement to service connection for a left elbow 
disability.  

3.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for disabilities of the 
left elbow and left ankle.  He responded with a Notice of 
Disagreement received in June 2001, and a Statement of the 
Case was sent to him in May 2002.  He then filed a May 2002 
VA Form 9, perfecting his appeal of these issues.  These 
issues will be the subject of this decision.  

This appeal also arises from a March 2001 rating decision 
which awarded the veteran service connection, with a 
noncompensable initial rating, for hypertension.  He 
responded with a May 2001 Notice of Disagreement regarding 
his assigned noncompensable rating.  In a subsequent June 
2001 rating decision, the veteran was awarded a 10 percent 
initial rating for his hypertension.  This issue will be the 
subject of the remand to follow this decision.  This issue is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on the veteran's part.  

Next, the Board notes that in an August 1997 rating decision, 
the veteran was awarded service connection for diabetes 
mellitus, effective from January 9, 1997, and denied an 
increased rating for his service-connected myositis.  In 
September 1997, he filed a Notice of Disagreement regarding 
the denial of an increased rating for myositis, and the 
assigned effective date for his diabetes.  An October 1997 
Statement of the Case on these issues was sent to him.  In a 
subsequent April 1999 written statement, he withdrew his 
appeal for an earlier effective date for the award of service 
connection for diabetes mellitus.  It is unclear if he wished 
to continue his appeal of the denial of an increased rating 
for myositis, as his November 1997 VA Form 9 was essentially 
blank, although he did request a personal hearing before a 
member of the Board.  Prior to any such hearing taking place, 
the veteran changed his hearing request to a personal hearing 
before a hearing officer at the RO, and subsequently canceled 
his scheduled April 1999 RO hearing.  Therefore, the RO may 
wish to clarify the status of the claim to an increased 
rating for myositis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible medical evidence has not been presented 
establishing that a left ankle disability was present in, or 
is related to, active military service.  

3.  Credible medical evidence of a current left elbow 
disability has not been presented.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
left ankle disability have not been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

2.  The criteria for the award of service connection for a 
left elbow disability have not been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the May 2002 Statement 
of the Case, the various Supplemental Statements of the Case, 
and March 2001 RO letters to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that the VA would attempt to obtain.  
The veteran has reported that he receives medical care at the 
VA medical center in San Juan, Puerto Rico, and these records 
were obtained.  Private medical records have been obtained 
from R.A.H., M.D.  The veteran has not otherwise identified 
any additional evidence not already associated with the 
claims folder that is obtainable.  For these reasons, his 
appeals are ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was informed in 
the RO's March 2001 letter of the evidence that was necessary 
to substantiate his claim.  The appellant has had over a year 
since this document was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

I. Service connection - Left ankle disability

The veteran seeks service connection for a disability of the 
left ankle.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a left ankle disability.  He 
did receive treatment for a right ankle sprain, but no left 
ankle disability was noted during military service.  The 
veteran's service separation examination was also negative 
for any abnormalities of the lower extremities, including the 
left ankle.  

On post-service VA medical examination in July 1989, the 
veteran did not report any left ankle disabilities, and none 
were observed on objective examination.  When the veteran 
filed his service connection claim in April 1999, he did not 
specify any specific injury or other disability of the left 
ankle.  In his May 2002 VA Form 9, the veteran reported 
sustaining an in-service "trauma" of the left ankle, but 
did not provide any specific details.  

After reviewing the record, including the veteran's service 
medical records, the Board finds no evidence of an in-service 
disease or injury of the left ankle.  His in-service clinical 
records are negative for any left ankle disability, as is his 
service separation examination.  Finally, the veteran did not 
report any left ankle disabilities on his July 1989 VA 
general medical examination, conducted less than a year after 
service separation.  The veteran has failed to submit any 
competent medical evidence of an in-service left ankle 
injury, and has reported only a non-specific "trauma" of 
the left ankle during service.  In the absence of any 
evidence of an in-service left ankle disease or injury, the 
veteran's claim for service connection for such a disability 
must be denied.  

In reviewing the appellant's claim, the Board notes that the 
appellant has not been afforded a VA medical examination 
specifically to address the question of a medical nexus 
between any current left ankle disability, and any in-service 
disease or injury.  However, the U.S. Court of Appeals for 
the Federal Circuit has held that in order for a VA 
examination to be necessary, "the veteran is required to 
show some causal connection between his disability and his 
military service.  A disability alone is not enough."  Wells 
v. Principi, 326 F.3d 1381, 1383-84 (Fed. Cir. 2003).  Thus, 
a VA examination is not warranted in the present case, based 
on the evidence of record.  

Finally, the veteran has alleged that he has a current 
disability of the left ankle as a result of an in-service 
injury.  Nevertheless, lay assertions regarding issues of 
medical etiology or diagnosis are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the veteran has not submitted credible 
evidence of the onset of a left ankle disability during 
military service.  Therefore, service connection for a left 
ankle disability must be denied.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Service connection - Left elbow disability

The veteran seeks service connection for a disability of the 
left elbow.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records reveal several 
occasions of treatment for left elbow pain, beginning in July 
1987.  Clinical records reveal the veteran's reports of left 
elbow pain, with full range of motion, and no swelling, 
muscle atrophy, or tingling.  A July 1987 X-ray was negative 
for any fracture or dislocation.  Physical examination in 
February 1988 revealed some tenderness with palpation at the 
left elbow, without swelling or redness.  Bursitis of the 
left elbow was diagnosed.  A February 1988 X-ray examination 
revealed a very small olecranon spur, with no other 
significant findings.  A February 1988 bone scan of the left 
elbow revealed a slight bilateral increase uptake in the 
elbow joint, and a tiny focal hot spot in left olecranon.  
The veteran's undated service separation examination was 
negative for any left elbow disabilities.  

Subsequent to service, the veteran underwent a VA general 
medical examination in July 1989, during which no left elbow 
pain was reported.  In January 1991, the veteran was treated 
by Dr. R.A.H., a private physician, for left elbow pain.  
Arthralgia was diagnosed.  On a subsequent VA examination in 
March 1997, he reported that he had "no problems" with his 
left elbow, and instead had pain of his right elbow.  Because 
the veteran claimed he had only problems with his right 
elbow, and not his left, the examiner examined only the right 
elbow.  X-ray studies showed a right elbow olecranon spur.  
The veteran's May 2002 VA Form 9 reflects a claim of 
"trauma" to the left elbow, with no further details given 
by the veteran.  

Central to any claim for service connection is a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Two VA examinations, 
in July 1989 and March 1997, were negative for any 
disabilities of the left elbow, with the veteran reporting 
"no problems" of the left elbow in March 1997.  His only 
post-service diagnosis of a left elbow disability is of 
arthralgia, and dates to 1991.  The U.S. Court of Appeals for 
Veterans Claims (Court) has recognized that arthralgia is 
merely joint pain.  See Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991) (citing Dorland's Illustrated Medical 
Dictionary 147 (27th ed. 1985)).  The Court has also held 
that service connection is not warranted for complaints of 
joint pain in the absence of underlying objective pathology 
or other evidence supporting subjective complaints of joint 
pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
In the present case, the veteran has not presented medical 
evidence of any current diagnosis, other than arthralgia, of 
the left elbow.  Dr. H., who diagnosed arthralgia of the left 
elbow in 1991, noted no other underlying pathology.  Because 
a current diagnosis of a disability for which service 
connection may be awarded has not been presented, service 
connection for a left elbow disability must be denied.  

The veteran has himself suggested he has a current left elbow 
disability as a result of an in-service trauma; however, as a 
layperson, his statements regarding medical diagnosis, 
causation, and etiology are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, on 
a VA examination scheduled specifically to evaluate a left 
elbow disability, the veteran denied any problem with his 
left elbow, and reported that he was claiming a right elbow 
disability.

In reviewing the appellant's claim, the Board notes that the 
appellant has not been afforded a VA medical examination 
specifically to address the question of a medical nexus 
between any current left elbow disability, and any in-service 
disease or injury.  However, the U.S. Court of Appeals for 
the Federal Circuit has held that in order for a VA 
examination to be necessary, "the veteran is required to 
show some causal connection between his disability and his 
military service.  A disability alone is not enough."  Wells 
v. Principi, 326 F.3d 1381, 1383-84 (Fed. Cir. 2003).  Thus, 
a VA examination is not warranted in the present case, based 
on the evidence of record.  

In conclusion, the veteran has not presented objective 
evidence of a current left elbow disability; therefore, 
service connection for a left elbow disability must be 
denied.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a left ankle disability 
is denied.  

Entitlement to service connection for a left elbow disability 
is denied.  


REMAND

In a March 2001 rating decision, the veteran was awarded 
service connection, with a noncompensable initial rating, for 
arterial hypertension.  In a May 2001 letter to the RO, he 
submitted a "formal Notice of Disagreement" regarding the 
assignment of a noncompensable initial rating for his 
service-connected hypertension.  He further indicated that he 
met requirements for a 10 percent rating for hypertension, 
and therefore felt "[entitled] to a 10% [disability] 
rating."  Because the veteran expressed clear disagreement 
with the RO's decision, as well as a desire to appeal, within 
a year following the initial award of service connection by 
the RO, his May 2001 statement is accepted by the Board as a 
Notice of Disagreement.  38 U.S.C.A. § 7105 (West 2002).  

In a subsequent June 2001 rating decision, the RO awarded the 
veteran a 10 percent initial rating for his hypertension, and 
deemed the appeal "satisfied" based on "a grant of all 
benefits sought on appeal."  However, while the veteran did 
assert that a 10 percent rating was warranted for his 
hypertension, the record does not reflect any explicit intent 
on the veteran's part to withdraw his appeal if a 10 percent 
rating was awarded.  Because there has been no explicit, 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
the VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, this issue remains in appellate status, 
and the Board concludes that because a timely Notice of 
Disagreement regarding this issue has been submitted, a 
remand is required in order for the RO to provide the veteran 
a Statement of the Case.  The U.S. Court of Appeals for 
Veterans Claims (hereinafter Court) held in Manlincon v. West 
[12 Vet. App. 238 (1999)], that, when a notice of 
disagreement has been timely filed, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
Statement of the Case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999); see also 38 U.S.C.A. § 7105(d)(1) (West 
2002).  Thereafter, the veteran must submit a timely 
substantive appeal in order for this issue to be perfected 
for appeal to the Board.  See 38 U.S.C.A. § 7105 (West 2002).  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

The RO should also issue a Statement of 
the Case regarding the issue of 
entitlement to an increased initial 
rating for arterial hypertension.  The 
appellant and his representative are 
hereby notified that, following the 
receipt of the Statement of the Case 
concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is 
desired.  If and only if a timely 
substantive appeal is filed should this 
issue be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



